Citation Nr: 1712807	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  13-19 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for chronic lumbar myofascial pain with degenerative changes.

2.  Entitlement to an evaluation in excess of 30 percent for bilateral foot disabilities, postoperative, with neurotic arthritic pain in the left fifth toe, pressure calluses, lesser toe hammertoe contractures, and degenerative joint disease of the right first metatarsophalangeal joint.   


REPRESENTATION

Appellant represented by:	Attorney Douglas Sullivan


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse

ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from December 1980 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in February 2016 before the undersigned Veterans Law Judge at a Travel Board hearing at the above VARO; a transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The RO issued a statement of the case in May 2013, and a supplemental statement of the case (SSOC) has not subsequently been issued.  In February 2016 the Veteran underwent VA examinations for her feet and back.  Furthermore, pertinent VA treatment records have since been associated with the claims file.  Applicable VA regulations require that pertinent evidence must be referred to the agency of original jurisdiction (the RO) for review and preparation of a SSOC.  38 C.F.R. § 19.37 (2016).

VA treatment records to April 2016 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from 
April 2016 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).
Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from April 2016 to the present.

2.  After completing the requested actions and any additional development deemed necessary, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and her representative an SSOC and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


